Citation Nr: 0404881	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  03-08 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
April 17, 1972, rating decision, where in the RO denied 
entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1955 to 
October 1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  The RO determined that no revision was 
warranted in the April 17, 1972, rating decision.

The veteran died on December [redacted], 1988.  The appellant is the 
veteran's surviving spouse.

In the appellant's October 2002 statement, she also alleged 
CUE in a June 1993 decision of the RO not to award an 
increase in her Dependency and Indemnity Compensation (DIC) 
benefits.  As this issue has been neither procedurally 
prepared nor certified for appellate review, the Board is 
referring it to the RO for initial consideration and 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  In an April 17, 1972, rating decision, the RO denied the 
veteran's request for a TDIU. 




3.  The April 17, 1972, rating decision does not contain any 
error of fact or law, that when called to the attention of 
later reviewers, compels the conclusion , to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.


CONCLUSION OF LAW

A valid claim of CUE in the April 17, 1972 RO rating decision 
has not been presented.  38 U.S.C.A. §§ 5109(a), 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.105(a) (2003); Luallen v. Brown, 
8 Vet. App. 92, 96 (1995), citing Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

Prior to the appellant filing this appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), which 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the assistance to be afforded to claimants in 
substantiating their claims. VCAA § 3(a), 114 Stat. 2096, 
2096-97 (now codified as amended at 38 U.S.C.A. § 5103 (West 
2002)).

Considering the nature of this case, which involves a 
determination of whether CUE was present in a prior final 
rating decision, the Board holds that the provisions of the 
VCAA are inapplicable to the instant case.  
The Board believes this conclusion to be consistent with the 
holding of the United States Court of Appeals for Veterans 
Claims (CAVC) in Livesay v. Principi, 15 Vet. App. 165 (2001) 
(holding that a litigant alleging CUE is not pursuing a claim 
for benefits pursuant to part II or III, but rather is 
collaterally attacking a final decision, pursuant to section 
5109A of part IV or section 7111 of part V of title 38).  
Therefore, the Board will proceed with consideration of the 
appellant's appeal.


General Criteria

A decision by the Secretary under this chapter is subject to 
revision on the grounds of clear and unmistakable error.  If 
evidence establishes the error, the prior decision shall be 
reversed or revised.  38 U.S.C.A. § 5109(a).

The Board notes that under 38 C.F.R. § 3.104(a) and 3.105(a) 
(2003), taken together, a rating action is final and binding 
in the absence of CUE.  A decision, which constitutes a 
reversal of a prior decision on the grounds of CUE, has the 
same effect as if the corrected decision had been made on the 
date of the reversed decision.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.105(a).


Under applicable laws and regulations, RO decisions that are 
final and binding will be accepted as correct in the absence 
of CUE. See 38 C.F.R. § 3.105(a). The question of whether CUE 
is present in a prior determination is analyzed under a 
three-pronged test.  First, it must be determined whether 
either the correct facts, as they were known at the time, 
were not before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed and evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied.  Second, the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made."  
Third, a determination that there was CUE must be based on 
the record and the law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)).

According to the CAVC, CUE is a very specific and rare kind 
of error.  "It is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus, even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be, ipso facto, clear 
and unmistakable." Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993) (citing Russell at 313). 

The CAVC has defined clear and unmistakable error as 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts. See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  
However, the mere misinterpretation of facts does not 
constitute clear and unmistakable error. See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991). 

The CAVC has also held that the failure to fulfill the duty 
to assist does not constitute clear and unmistakable error. 
See Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

The essence of a claim of CUE is that it is a collateral 
attack on an otherwise final rating decision by a VA Regional 
Office. Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994). 
As such, there is a presumption of validity which attaches to 
that final decision, and when such a decision is collaterally 
attacked, the presumption becomes even stronger.  See Fugo at 
44.  





Therefore, a claimant who seeks to obtain retroactive 
benefits based on CUE has a much heavier burden than that 
placed upon a claimant who seeks to establish prospective 
entitlement to VA benefits.  See Akins v. Derwinski, 1 Vet. 
App. 228, 231 (1991); See also Berger v. Brown, 10 Vet. App. 
166, 169 (1997) (Recognizing a claimant's "extra-heavy 
burden" of persuasion before the CAVC in a claim of CUE).  


Factual Background

Historically, the veteran was service-connected for post-
encephalitic syndrome, bilateral hearing loss, and 
hypertension during his lifetime.  Service connection was 
originally awarded by the RO in a September 1968 rating 
decision.  The veteran was assigned a 100 percent evaluation 
for post-encephalitic syndrome effective October 1967, which 
was then reduced to 30 percent disabling effective June 1968.  

Hypertension was assigned a 10 percent rating from October 
1967 and a 30 percent evaluation effective June 1968.  
Bilateral hearing loss was assigned a noncompensable 
evaluation from June 1968.  His combined evaluation was 100 
percent from October 1967 and 50 percent from June 1968.

The veteran filed a request for a TDIU in April 1972.  In 
support of his claim he submitted a March 1972 memo from the 
President of the U.S. Coast Guard Physical Evaluation Board, 
which indicated that grand mal epilepsy, chronic brain 
syndrome, paralysis of the left middle radicular group, and 
hypertensive vascular disease, warranted 100 percent 
disability compensation.  He did not submit any further 
documentation in support of his request for a 100 percent 
rating.

In an April 17, 1972, confirmed rating decision, the RO 
denied the request for a TDIU and continued the ratings 
already in effect.  The RO found that there was no material 
change in the veteran's service-connected post-encephalitic 
syndrome, hearing loss, and hypertension, to warrant an 
increase beyond the combined 50 percent disabling rating.  
The rating decision was based in part on the ratings then in 
effect and the findings of the Physical Evaluation Board.  
The veteran was notified of the decision and his appellate 
rights in an April 1972 letter.  He did not appeal the 
determination and as such, the April 1972 decision became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

The Board would note that in a June 1985 rating decision, the 
veteran's combined rating was increased to 100 percent 
disabling from September 1984.  He died on December [redacted], 1988.  
The 100 percent evaluation was in effect for less than eight 
years.  Service connection for the cause of the veteran's 
death was awarded in a February 1989 rating decision.


Analysis

The appellant filed her CUE claim in April 2002.  In a 
subsequent October 2002 statement, the appellant contended 
that the April 1972 rating decision was erroneous for failing 
to grant the veteran a 100 percent disability evaluation.

The Board has carefully considered the applicable law and the 
evidence of record at the time of the April 1972 rating 
decision, and finds that the appellant's contention regarding 
the assignment of CUE is without merit.  The appellant's 
principal contention relative to the April 1972 rating 
decision is that the RO ignored the evidence from the 
Physical Evaluation Board and then denied the veteran's claim 
without any evidence to support the continuation of the 
previous rating.  The Board finds the appellant's argument 
flawed.  

The Board first finds that VA is not bound by decisions made 
by the military as to the degree of a service-connected 
disability.  Therefore, the appellant's argument that the 
veteran was entitled to a 100 percent evaluation based solely 
on the Coast Guard's determination is without merit.  The 
findings of the Physical Evaluation Board did not contain any 
supporting medical evidence, to include any reports of 
examination. 

Second, the appellant has not alleged and there is no 
evidence that correct facts, as they were known at the time, 
were not before the adjudicator in April 1972.  Third, there 
is no evidence of an undebatable error, which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made.  While the appellant contends that it was 
erroneous not to afford the veteran a VA examination in 
connection with his request for a 100 percent evaluation, the 
Board must dismiss this contention as the CAVC has held that 
the failure to fulfill the duty to assist does not constitute 
CUE. See Crippen, supra; Caffrey, supra.  Finally, there was 
no CUE based on the record and the law that existed at the 
time of the prior adjudication in question.  

In this regard, there was no medical evidence submitted by 
the veteran, which would have supported an increase to 100 
percent for his service-connected disabilities.  He did not 
point to any outstanding medical evidence nor did he request 
that any additional evidence be obtained on his behalf.  

Under 38 C.F.R. § 3.340 (1972), total disability was 
considered to exist when there was present any impairment of 
mind or body which was sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  Total ratings were not assigned, generally, for 
temporary exacerbations or acute infectious diseases except 
where specifically prescribed by the schedule. 38 C.F.R. 
§ 3.340(a) (1972).  

At the time of the April 1972 rating decision, there was no 
evidence of record to reflect that the veteran's service-
connected disabilities warranted a TDIU.  As such, the RO 
could not have drawn a conclusion otherwise.   Thus, the 
Board finds that there was no CUE with respect to application 
of statutory or regulatory provisions.  The appellant has not 
met the relevant burden, and, therefore, the April 17, 1972 
rating decision did not involve CUE and it is final.


ORDER

No valid claim for CUE in the rating decision of April 17, 
1972 has been presented.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



